Order entered June 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01013-CR

                       MELECIO SANTANA DELACRUZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-62922-T

                                           ORDER
       The Court REINSTATES the appeal.

       On January 21, 2015, this Court ordered the trial court to make findings regarding why

appellant’s brief had not been filed. To date, the Court has not received the findings. However,

on June 2, 2015, appellate counsel tendered appellant’s brief, together with an extension motion.

Therefore, in the interest of expediting the appeal, we VACATE the January 21, 2015 order

requiring findings.

       We note that appellant was convicted of aggravated sexual assault of a child.

Nevertheless, appellant’s brief identifies the complaining witness by her complete name.

Accordingly, we STRIKE the appellant’s brief tendered on June 2, 2015.             We ORDER
appellant to file, within FIVE DAYS of the date of this order, an amended brief that is redacted

to include only the initials of the complaining witness.

       We DENY the June 2, 2015 extension motion as moot.

       We ORDER court reporter Debi Harris to file, within FIVE DAYS of the date of this

order, a supplemental record containing all of the DVD exhibits admitted into evidence.

       We DIRECT the Clerk to send copies of this order to Debi Harris, court reporter;

Thomas G. Pappas; and to the Dallas County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE